PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

LOUISE MULLINS,
Plaintiff-Appellant,

v.

BLUE CROSS & BLUE SHIELD OF
VIRGINIA, INCORPORATED,
Defendant & Third-Party Plaintiff-                        No. 94-2121
Appellee,

v.

RANDOM SUPPLY COMPANY,
INCORPORATED,
Third-Party Defendant.

Appeal from the United States District Court
for the Western District of Virginia, at Big Stone Gap.
Samuel G. Wilson, District Judge.
(CA-93-11-B)

Argued: June 5, 1995

Decided: March 19, 1996

Before WILKINSON, Chief Judge, and WIDENER and
MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Judge Widener wrote the opinion, in
which Chief Judge Wilkinson and Judge Michael joined.

_________________________________________________________________

COUNSEL

ARGUED: Carl E. McAfee, MCAFEE, BLEDSOE & ASSO-
CIATES, P.C., Norton, Virginia, for Appellant. Charles Richard
Cranwell, CRANWELL & MOORE, Roanoke, Virginia, for Appel-
lees. ON BRIEF: Richard C. Titus, Cary, North Carolina, for Appel-
lees.

_________________________________________________________________

OPINION

WIDENER, Circuit Judge:

Plaintiff Louise Mullins appeals from an adverse summary judg-
ment on her claim for coverage under a medical insurance policy gov-
erned by the Employee Retirement Income Security Act, 29 U.S.C.
§§ 1001-1461 (ERISA). For the following reasons, we affirm.

Miss Mullins was employed by Better Business Services, Inc. from
May 1986 to February 1, 1991. At all relevant times, Miss Mullins
was on the enrollment list of, and premiums were timely paid by or
on behalf of Miss Mullins with respect to, a group health insurance
policy issued by defendant Blue Cross & Blue Shield of Virginia
under an ERISA plan, the Random Supply Employee Benefit Plan, of
which Random Supply Company, Inc. was the Plan Sponsor and
Administrator. Miss Mullins was never employed by Random Sup-
ply.* The Comprehensive Group Contract governing participation in
the Random Supply Plan states that, "[u]nless otherwise agreed in
writing by the Plan, a person may not be an Eligible Person unless he
is: 1. A full-time active employee of the Contract Holder [Random
Supply], or a related company of the Contract Holder (at least 51%
common ownership) . . . ." There is no evidence that Random Supply
and Better Business Services ever had at least 51% common owner-
ship.

Miss Mullins contracted hepatitis in November 1990. After a pre-
authorization was obtained from Blue Cross by the Presbyterian Uni-
versity Hospital, Miss Mullins underwent liver-transplant surgery in
December 1991. Blue Cross denied coverage of the medical costs
_________________________________________________________________
*There is evidence that Random Supply and Better Business Services
were closely related companies, but Miss Mullins does not dispute that
she was never employed by Random Supply. Mullins Brf., p. 5.

                    2
incurred by Miss Mullins in connection with this surgery, and Miss
Mullins filed suit in a Virginia state court in December 1992. Blue
Cross removed the action to the district court and filed its third party
complaint against Random Supply as a third-party defendant.

Blue Cross and Random Supply moved for summary judgment,
and the district court granted Blue Cross's motion, dismissing the
third-party action with Blue Cross's consent. See Mullins v. Blue
Cross & Blue Shield of Virginia, Inc., 859 F. Supp. 206, 207 & n.2
(W.D. Va. 1994). The district court held that Miss Mullins had no
standing to sue as an ERISA participant under Madonia v. Blue Cross
& Blue Shield of Virginia, 11 F.3d 444 (4th Cir. 1993). See 29 U.S.C.
§§ 1132(a)(1) ("A civil action may be brought . . . by a participant or
beneficiary . . . ."), 1002(7) (defining a participant as "any employee
or former employee of an employer . . . who is or may become eligi-
ble to receive a benefit of any type from an employee benefit plan
which covers employees of such employer . . . ."), because she was
never an employee of Random Supply, see Mullins , 859 F. Supp. at
207, and because principles of equitable estoppel do not apply to vary
the written terms of an ERISA plan by virtue of this court's holding
in Coleman v. Nationwide Life Insurance Co., 969 F.2d 54, 58-60 (4th
Cir. 1992), cert. denied, 61 U.S.L.W. 3446, 3495, 3498 (U.S. Jan. 19,
1993). See Mullins, 859 F. Supp. at 208.

We agree with the district court that Miss Mullins is not a partici-
pant in the Random Supply Plan because she is neither a present nor
a former employee of Random Supply. We also agree that we should
apply our holding in Coleman that "[e]quitable estoppel . . . [has] not
been permitted to vary the written terms of a plan," 969 F.2d at 59,
and that the terms of the Comprehensive Group Contract governing
the Random Supply Plan are clear regarding plan eligibility. Thus,
Miss Mullins plainly was not eligible for participation in the Random
Supply Plan, and the district court properly granted summary judg-
ment to Blue Cross on Miss Mullins' ERISA claim.

The judgment of the district court is accordingly

AFFIRMED.

                     3